 1                                                   HONORABLE RICHARD A. JONES
 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6

 7   EMILY B. CHERKIN and BENJAMIN                 No. 2:18-cv-00839-RAJ
     GITENSTEIN, wife and husband,
 8
                            Plaintiffs,
 9
                       v.                          STIPULATION AND ORDER
10
                                                   VACATING ORDER FOR REMAND
11                                                 AND DISMISSING CASE WITH
     GEICO GENERAL INSURANCE                       PREJUDICE
12   COMPANY, a foreign insurer; JACLYN
     SEIFERT and JOHN DOE SEIFERT;
13
     and LAWRENCE H. BORK and JANE
14   DOE BORK, and their marital
     community
15
                            Defendants.
16

17

18

19          COME NOW the parties hereto, Plaintiffs Emily Cherkin and Ben Gitenstein, by
20
     and through their attorney of record, Kyle C. Olive of OLIVE LAW NORTHWEST PLLC, and
21
     Defendants GEICO General Insurance Company, Jaclyn Seifert and Lawrence Bork, by
22
     and through their attorney of record, William L. Weber III, of Cole Wathen Leid Hall,
23

24
     P.C., and hereby stipulate that the court should vacate its Order Granting Plaintiffs’

25
      STIPULATION AND ORDER VACATING ORDER                   OLIVE LAW NORTHWEST PLLC
      TO REMAND AND DISMISSING CLAIM WITH                    1218 Third Avenue, Suite 1000
      PREJUDICE                                                   Seattle, WA 98101
                                                                   T: (206) 629-9909
       - Page 1 of 3                                               F: (206) 971-5081
 1   Motion to Remand, Dkt. #19, and dismiss this claim with prejudice and without costs to
 2   any party.
 3
            RESPECTFULLY SUBMITTED this 7th day of October 2019.
 4
     OLIVE LAW NORTHWEST PLLC
 5

 6        s/Kyle C. Olive
     Kyle C. Olive, WSBA No. 35552
 7
     Attorney for the Plaintiffs
 8   1218 Third Avenue, Suite 1000
     Seattle, WA 98101
 9   Tel: (206) 629-9909
     Email: kyle@olivelawnw.com
10
     COLE WATHEN LEID HALL, P.C.
11

12
            s/William L. Weber
13   William L. Weber III, WSBA #28867
     Attorneys for Defendants
14   303 Battery Street
     Seattle, WA 98121-1419
15
     Tel: (206) 622-0494 | Fax: (206) 587-2476
16   rleid@cwlhlaw.com | wweber@cwlhlaw.com

17

18

19

20

21

22

23

24

25
      STIPULATION AND ORDER VACATING ORDER                   OLIVE LAW NORTHWEST PLLC
      TO REMAND AND DISMISSING CLAIM WITH                    1218 Third Avenue, Suite 1000
      PREJUDICE                                                   Seattle, WA 98101
                                                                   T: (206) 629-9909
       - Page 2 of 3                                               F: (206) 971-5081
 1
                                           ORDER
 2
            Based on the Stipulation of the parties, IT IS HEREBY ORDERED that the court’s
 3
     ORDER Granting Plaintiffs’ Motion to Remand, Dkt. #19, is VACATED and this matter
 4
     shall be DISMISSED WITH PREJUDICE and without costs to any party.
 5

 6          DATED this 7th day of October, 2019.

 7

 8
                                                   A
                                                   The Honorable Richard A. Jones
 9
                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATION AND ORDER VACATING ORDER                   OLIVE LAW NORTHWEST PLLC
     TO REMAND AND DISMISSING CLAIM WITH                    1218 Third Avenue, Suite 1000
     PREJUDICE                                                   Seattle, WA 98101
                                                                  T: (206) 629-9909
       - Page 3 of 3                                              F: (206) 971-5081
